DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to application 16968585 filed 8/8/2020.  Claims 1-15 are pending.

Drawings
In accordance with 37 C.F.R. 1.83(a), 1.84(n), and 1.84(o), the drawings (Figs. 7 & 14)) are objected to because they contain graphical drawing symbols (boxes, rectangles, circles, etc.) which are not indicative as to what the symbols represent and do not have universally-recognized meanings generally accepted in the art.  Applicant is required to label, in words, the function or component represented by the graphical drawing symbols in order to aid in a proper understanding of the invention.  For example, according to Applicant’s specification, element S1401 is a method step; it is suggested that Applicant label the graphical drawing symbol associated with element S1401 in accordance with the method step associated therewith.  The requirement applies to all graphical drawing symbols which do not have universally-recognized meanings generally accepted in the art and which are associated with conventional elements.  See MPEP 608.02(b).
The drawings are objected to because there is an unlabeled arrow pointing vertically downwards into turbine 103, but it is unclear what this arrow represents.  If the arrow were associated with combustor 102, it would be appropriate to label it “Fuel,” but there is no disclosure of injecting any other fluid (other than the received combustion gases from combustor 102) into the turbine 103.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: throughout the specification, “ÄL” is used instead of - - ΔL - -.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding Claim 1 and all subsequent claims, including independent claims, reciting the italicized variables:
The recitations “load L” (ll. 2, 8), “speed 
    PNG
    media_image1.png
    14
    17
    media_image1.png
    Greyscale
 “ (l. 3), “steady state air mass flow rate 
    PNG
    media_image2.png
    23
    29
    media_image2.png
    Greyscale
 “ (l. 5), “fuel mass flow rate mtotal” (ll. 6, 9), “load change ÄL” (l. 8), “proportion Z” (l. 9), “fuel mass flow rate 
    PNG
    media_image3.png
    18
    69
    media_image3.png
    Greyscale
” (l. 9), and “combustor mass flow rate 
    PNG
    media_image4.png
    21
    21
    media_image4.png
    Greyscale
 “ (last line) are believed to be in error for - - load - -, - - speed - -, - - steady state air mass flow rate - -, - - total fuel mass flow rate - -, - - load change - -, - - proportion - -, - - pilot fuel mass flow rate - -, and - - combustor mass flow rate - -, respectively.  Note: the line numbers correspond with claim 1 only.  Also note the pilot fuel mass flow rate should include the word “pilot” in every recitation to distinguish it from the total fuel mass flow rate and the total fuel mass flow rate should have “total” in every recitation for the same purpose.  While the recited variables are consistent with the specification, they do not change the scope or add clarity.  They appear to be images copied and pasted into the claims due to the undue effort required to otherwise reproduce them.  Should Applicant keep the variables in the claims, examination will not reflect their presence for this very reason unless necessary to otherwise address errors that may be introduced as a result of their reproduction or via amendments.  The foregoing variables will not be addressed individually in each dependent claim, but variables not addressed above that are present in dependent claims will be addressed in the same manner.
Regarding Claim 1:
The recitation “the load change” (3rd to last line) is believed to be in error for - - a load change - -.
		Regarding Claim 2:
The recitation “wherein controlling” (l. 2) is believed to be in error for - - wherein supplying - -.
The recitations “previous combustor mass flow rate 
    PNG
    media_image5.png
    19
    37
    media_image5.png
    Greyscale
 “ (l. 4) and “previous time step t-1” (l. 4) are believed to be in error - - previous combustor mass flow rate - - and - - previous time step - -, respectively.
		Regarding Claim 3:
Lines 2-4 are duplicated from claim 2 and are unnecessary.  Lines 1-5 are believed to be in error for - - The method according to claim 2, wherein the previous combustor mass flow rate is provided from a set thereof - -.
		Regarding Claim 4:
The recitation “as the fuel mass flow rate… supplied via” (ll. 2-3) is believed to be in error for - - supplied as the pilot fuel mass flow rate via - -.
The recitation “first pilot threshold 
    PNG
    media_image6.png
    17
    37
    media_image6.png
    Greyscale
 and a second pilot threshold 
    PNG
    media_image6.png
    17
    37
    media_image6.png
    Greyscale
 “ (ll. 3-4) is believed to be in error for - - first pilot threshold and a second pilot threshold - -.
		Regarding Claim 5:
The recitation “corresponds with corresponding with” (l. 2) is believed to be in error for - - corresponds with - -.
		Regarding Claim 9:
The recitation “as the fuel mass flow rate… supplied via” (ll. 2-3) is believed to be in error for - - supplied as the pilot fuel mass flow rate via - -.
		Regarding Claim 10:
The recitation “as the fuel mass flow rate… supplied via” (ll. 2-3) is believed to be in error for - - supplied as the pilot fuel mass flow rate via - -.		
		Regarding Claim 11:
The recitation “wherein controlling” (l. 2) is believed to be in error for - - wherein supplying - -.
The recitation “as the fuel mass flow rate… supplied via” (ll. 2-3) is believed to be in error for - - supplied as the pilot fuel mass flow rate via - -.
		Regarding Claim 12:
The recitation “wherein controlling” (l. 2) is believed to be in error for - - wherein supplying - -.
The recitation “as the fuel mass flow rate… supplied via” (ll. 2-3) is believed to be in error for - - supplied as the pilot fuel mass flow rate via - -.
		Regarding Claim 13:
The recitation “the controller is arranged to” (ll. 6-7) is believed to be in error for - - the controller is configured to - -.
		Regarding Claim 14:
The recitation “a controller according to claim 13” (last line) is believed to be in error for - - the controller according to claim 13 - -.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 3, the recitation “a set thereof” (l. 5) is vague and indefinite because it is unclear what “thereof” refers to.  
Regarding Dependent Claim 15, the recitation “cause the controller to perform a method of controlling the gas turbine, the method according to claim 1” (last two lines) is vague and indefinite because it is unclear whether carrying out the method steps is positively recited in the claim (this is required in parent claim 1) or whether the apparatus with a particular structural configuration is claimed.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  See MPEP 2173.05(p).

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 15, the claim is directed to an apparatus but is dependent from a claim that is directed to a method.  The apparatus does not require actually carrying out any method steps, even if the controller is programmed to carry out those method steps.  Thus the claim fails to include all the limitations of parent claim 1.  Claim 15 is not rejected over prior art at this time, but should Applicant amend the claim into independent form and recite the controller as configured in a particular way, rather than being dependent on the performance of method steps themselves, then claim 15 will be rejected over prior art, if applicable.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 & 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greeb 6095793.
	Regarding Independent Claim 1, Greeb teaches a method of controlling a gas turbine (see Title) arranged to supply a load L (see Figs. 3-4), the gas turbine comprising a compressor (20) arranged to operate at a rotational speed n, a combustor (32) and a fuel supply means (41) comprising a first fuel supply means (primary preburner fuel) and a second fuel supply means (secondary preburner fuel), wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate {dot over (m)}.sub.SS (when operating at steady state, the compressor will inherently do this) and wherein the fuel supply means is arranged to supply fuel at a fuel mass flow rate m.sub.total to the combustor (via valve 43””), the method comprising: 
responsive to the load change AL to the load L (Col. 17, ll. 14-17), controlling the fuel supply means to supply a proportion Z of the fuel mass flow rate m.sub.total as a fuel mass flow rate {dot over (m)}.sub.fuel_pilot via the first fuel supply means (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate {dot over (m)}.sub.t (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72).
Regarding Dependent Claim 2, Greeb further teaches controlling the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means is based, at least in part, on a previous combustor mass flow rate {dot over (m)}.sub.t-1 supplied in a previous time step t-1 (given that the primary preburner fuel flow rate is taken into account when scheduling the fuel flow rate demand to the primary fuel valve, Greeb is at least in part basing the pilot fuel flow proportion on the combustor mass flow rate by accounting for at least the immediately-previous primary fuel flow; Col. 20, ll. 9-22).
Regarding Dependent Claim 3, Greeb further teaches controlling the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means is based, at least in part, on the previous combustor mass flow rate {dot over (m)}.sub.T-1 supplied in the previous time step t-1, wherein the previous combustor mass flow rate {dot over (m)}.sub.t-1 is provided from a set thereof (the primary fuel flow output used for scheduling the pilot fuel flow, as discussed for claim 2 above, is from a set containing at least the immediately-previous primary fuel flow).
Regarding Dependent Claim 4, Greeb further teaches the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means is within a range between a first pilot threshold {dot over (m)}.sub.LBO and a second pilot threshold {dot over (m)}.sub.TT (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%).
Regarding Dependent Claim 7, Greeb further teaches the first pilot threshold {dot over (m)}.sub.LBO is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow).
Regarding Dependent Claim 8, Greeb further teaches the second pilot threshold {dot over (m)}.sub.TT is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
	Regarding Dependent Claim 9, Greeb further teaches the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means is below the first pilot threshold {dot over (m)}.sub.LBO for at most a predetermined first duration (the pilot fuel flow rate does not go below 0, thus meeting the claim).
Regarding Dependent Claim 10, Greeb further teaches the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means is above the second pilot threshold {dot over (m)}.sub.TT for at most a predetermined second duration (the pilot fuel does not go above 100%, thus meeting the claim).
	Regarding Dependent Claim 11, Greeb further teaches controlling the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means comprises decreasing the proportion Z when the load change AL to the load L is positive (the recited step is not required to be carried out since it is contingent on a precondition that is not positively recited as actually occurring - the load could be zero and the load change could also be zero, in which case the recited step would not be carried out).  It is further noted that claim 1 does not positively require supplying a particular load.  The “responsive to the load change to the load” step recites a step that is contingent on this load change actually occurring, but the load change and the load are not positively recited as actually occurring.  See MPEP 2111.04 II.
	Regarding Dependent Claim 12, Greeb further teaches controlling the proportion Z of the fuel mass flow rate m.sub.total as the fuel mass flow rate {dot over (m)}.sub.fuel_pilot supplied via the first fuel supply means comprises increasing the proportion Z when the load change AL to the load L is negative (the recited step is not required to be carried out since it is contingent on a precondition that is not positively recited as actually occurring - the load could be zero and the load change could also be zero, in which case the recited step would not be carried out).  It is further noted that claim 1 does not positively require supplying a particular load.  The “responsive to the load change to the load” step recites a step that is contingent on this load change actually occurring, but the load change and the load are not positively recited as actually occurring.  See MPEP 2111.04 II.
Regarding Independent Claim 13, Greeb teaches a controller (Fig. 6, control structure 40) for a gas turbine, the gas turbine comprising a compressor arranged to operate at a rotational speed n, a combustor and a fuel supply means comprising a first fuel supply means and a second fuel supply means, wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate {dot over (m)}.sub.SS and wherein the fuel supply means is arranged to supply fuel at a fuel mass flow rate m.sub.total to the combustor (the italicized limitations are directed to the intended use of the controller – i.e. it is intended to be used with such a gas turbine – whereas the gas turbine and associated structures are not positively recited), wherein the controller is arranged to: 
responsive to a load change AL to the load L (Col. 17, ll. 14-17), control the fuel supply means to supply a proportion Z of the fuel mass flow rate m.sub.total as a fuel mass flow rate {dot over (m)}.sub.fuel_pilot via the first fuel supply means (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate {dot over (m)}.sub.t (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72).
	Regarding Dependent Claim 14, Greeb further teaches a gas turbine (Fig. 3) comprising: 
a compressor (20) arranged to operate at a rotational speed n, 
a combustor (32) and 
a fuel supply means (41) comprising a first fuel supply means (primary preburner fuel) and a second fuel supply means (secondary preburner fuel), 
wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate {dot over (m)}.sub.SS (when operating at steady state, the compressor will inherently do this) and wherein the fuel supply means is arranged to supply fuel at a fuel mass flow rate m.sub.total (via valve 43””) to the combustor, wherein the gas turbine comprises a controller according to claim 13 (see rejection of claim 13 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Greeb, as applied to claim 4 above, and further in view of Bulat 20120196234.
Regarding Dependent Claim 5, Greeb teaches the invention as claimed and as discussed above for claim 4, but Greeb fails to expressly teach the first pilot threshold {dot over (m)}.sub.LBO corresponds with corresponding with loss of a pilot flame of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb’s method such that the first pilot threshold {dot over (m)}.sub.LBO corresponds with corresponding with loss of a pilot flame of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]).
Regarding Dependent Claim 6, Greeb teaches the invention as claimed and as discussed above for claim 4, but Greeb fails to expressly teach the second pilot threshold {dot over (m)}.sub.TT corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb’s method such that the second pilot threshold {dot over (m)}.sub.TT corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of overheating parts (Bulat; para. [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741